Citation Nr: 1129854	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in April 2010 and was remanded for the Veteran to undergo a VA examination.  The RO has not complied with the remand directives and the Board must again remand the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 remand, the Board instructed the RO to schedule the Veteran for a VA examination and obtain an opinion as to whether his sleep apnea is a result of his service.  The Board specifically provided "a rationale must be provided for any findings rendered."

The Veteran underwent a VA examination in August 2010.  The examiner diagnosed sleep apnea, but no opinion as to its etiology was issued at that time.  

In April 2011, the VA examiner issued an addendum to the August 2010 examination report, in which the examiner opined "there is no evidence that Veteran has sleep apnea that is a result of military service."  However, as was noted in the Board's April 2010 remand, both the Veteran and his spouse have alleged 



that the Veteran has been having difficulty breathing since he was discharged from active duty in January 1970.  

The Veteran's and his spouse's statements are competent to the extent what may be perceived by laypersons.  However, whether these reports are credible (i.e. believable), is another determination that must be made in light of all other evidence.  This determination must include a medical opinion which fully states its rationale - stated alternatively, a medical conclusion without a stated rationale based upon review of all of the evidence of record is not sufficient under the law.  
 
The examiner's addendum is insufficient as it does not provide a rationale for the opinion, and if is therefore inadequate.  

Additionally, a supplemental statement of the case (SSOC) was sent to the Veteran in June 2011 to his address of record.  The SSOC was returned as "not deliverable as addresses, unable to forward."  A handwritten note indicates the Veteran is no longer at this address.  No change of address information is contained within the file.  Ultimately the Veteran bears the onus of updating his mailing address with the VA when he moves. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a two-way street).  Nevertheless, upon remand, the RO shall make efforts to obtain the Veteran's current mailing address.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran's representative and any other appropriate entity and request information regarding his current mailing address. If the address is unavailable, the claims file must be properly documented.

2. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical 
treatment for sleep apnea that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

3. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the examiner who conducted the August 2010 VA examination.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  The examiner must read this remand document - including that portion above which details the Veteran's and his spouse's assertion that he has had difficulty breathing since his discharge from active duty.

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.


c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

(1) Does the Veteran have sleep apnea that began during or as a result of service?

(2) Given both the medical and 
non-medical evidence of record, is there any medical basis for the Veteran's and his spouse's assertion of the Veteran having sleep apnea since service?  If so, what is that evidence? 

(3) If the Veteran's sleep apnea is not a result of service, what was the cause of his sleep apnea?  Specifically, the examiner shall comment on whether the Veteran has other disorders that may be the cause of, or a factor in, his sleep apnea.

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.

5. The RO/AMC must ensure that a medical basis for any opinion obtained is fully stated in the examination or addendum report.    If any development is incomplete, appropriate corrective action is to be implemented.  

6. The RO/AMC must then readjudicate the claim of service connection for sleep apnea to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


